 


110 HRES 835 IH: Condemning Syria for its destablizing actions in the Middle East region and calling on Iraq not to reopen its oil pipeline to Syria.
U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 835 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2007 
Mr. Pallone (for himself and Mr. Kuhl of New York) submitted the following resolution; which was referred to the Committee on Foreign Affairs 
 
RESOLUTION 
Condemning Syria for its destablizing actions in the Middle East region and calling on Iraq not to reopen its oil pipeline to Syria. 
 
 
Whereas the assassination of Lebanese Member of Parliament Antoine Ghanem in September 2007, as well as the prior assassinations of other anti-Syrian Lebanese leaders, including former Lebanese Prime Minister Rafiq Hariri, threatens an independent Lebanon; 
Whereas Syria has continuously attempted to destabilize neighboring countries; 
Whereas Syria continues to provide arms and allow the transfer of sophisticated rockets to Lebanese militias, particularly Hezbollah and Palestinian factions in Lebanon, in contravention of United Nations Security Council Resolution 1559 (2004) and United Nations Security Council Resolution 1701 (2006); 
Whereas Syria aids, assists, and allows the entrance of foreign fighters in Iraq, which accounts for many terrorist attacks in Iraq and contributes to the instigation of sectarian violence; 
Whereas Syria aids, assists, and supports Ba’athist insurgents and finaciers; 
Whereas the Secretary of State has designated Syria a state sponsor of terrorism; 
Whereas Syria is reportedly acquiring nuclear technology but has not ratified all protocols to the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968, and entered into force March 5, 1970 (21 UST 483) that require inspections by the International Atomic Energy Agency of nuclear facilities in Syria.  
Whereas Iraq and Syria agreed in August 2007 to reopen an oil pipeline that extends from Kirkuk, Iraq, to Baniyas, Syria; and 
Whereas any funds that Syria receives in connection with the export of Iraqi oil will likely contribute to Syria further destabilizing the Middle East region: Now, therefore, be it 
 
That the House of Representatives— 
(1)condemns the assassinations of Lebanese Member of Parliament Antoine Ghanem, former Lebanese Prime Minister Rafiq Hariri, and other anti-Syrian Lebanese leaders; and 
(2)calls on Iraq not to reopen the Kirkuk-Baniyas oil pipeline until Syria makes significant progress in— 
(A)complying with all revelant United Nations Security Council Resolutions, including the Hezbollah disarmament provisions of United Nations Security Council Resolution 1559 (2004) and United Nations Security Council Resolution 1701 (2006); 
(B)implementing meaningful, measurable border control policies that effectively reduce the number of foreign fighters entering Iraq; 
(C)ending any support it gives to Ba’athist insurgents and financiers; 
(D)ratifying all protocols of the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968, and entered into force March 5, 1970 (21 UST 483); and 
(E)allowing inspections by the International Atomic Energy Agency of nuclear facilities in Syria. 
 
